DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 06/14/2022 in which claims 1-7, 9-11, and 21-25 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 08/29/2022, which are now the subject of this Office action.  In the Amendment, claim 22-23 are cancelled, and claims 26-27 are newly presented.  Accordingly, claims 1-7, 9-11,  21, and 24-27 are currently pending and under consideration.  

Priority
This application is a continuation-in-part of 15/598,154, filed 05/17/2017 (now abandoned).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, 21, and 24-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-7, 9-11, and 21-25 are directed to a manufacture (i.e. a non-transitory machine-readable storage medium). Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Currently Amended) A non-transitory machine-readable storage medium containing instructions that, when executed, causes a device to: 
receive from a set of servers an indication that a motorist is being investigated by law enforcement;
wherein the indication is received by a first device operated by the motorist;
present options of available legal counsel from the set of servers to the first device operated by the motorist during a law enforcement investigation; 
facilitate a selection of a legal counsel of the available legal counsel options by the first device to represent the motorist during the law enforcement investigation;
wherein the selection is set to the set of servers
create a first channel of communication between law enforcement and the motorist's legal counsel; and
wherein the first channel of communication is created between law enforcement and the motorist’s legal counsel via a second device and further comprising instructions that, when executed, creates a second channel of communication between the motorist and the motorist’s legal counsel via a first device;
wherein when the second channel of communication is open, the first channel of communication is closed such that the motorist can communicate privately with the motorist’s legal counsel.


The claims recites a process for obtaining legal counsel during a traffic stop and soliciting evidence from a witness of the traffic stop.  But for the recitation of a set of servers, a first device, and a second device, and a first and second channel of communication (i.e., a computer network), all of the remaining claim elements recited in the claims are directed to a  certain method of organizing human interactions- specifically communications- between a law enforcement officer, a motorist, an attorney, and the sharing of information between a witness and a motorist.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-7, 10-11, 21, and 24-27, these claims recite additional elements of a non-transitory machine readable medium, a set of servers, a first device, and a second device, and a first and second channel of communication, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer network.  In this instance, the use of the servers and devices does not improve the functioning of the computer, but rather, only generally linking the use of the abstract communications to the use of a computer network for communicating.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-7, 10-11,  21, and 24-27, these claims set of servers, a first device, and a second device, and a first and second channel of communication.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to transmit data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (i.e., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 21 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the claims has been amended to recite, in part:
a device to: receive from a set of servers an indication that a motorist is being investigated by law enforcement; wherein the indication is received by a first device operated by the motorist; 

The Examiner has reviewed the Specification, and while the Specification discloses a set of servers in communication with a the central communications unit 401 (see Specification, ¶¶ 0037, 0039, 0060), the Specification fails to disclose receiving from a set of servers an indication that a motorist is being investigated by law enforcement wherein the indication is received by a first device operated by  the motorist.   Paragraphs [0040 and [0043] discloses that the indication is received by the motorist.  Consequently, the Examiner finds  that this newly recited limitation constitutes new matter.  Claims 2-7, 9-11, 21 and 25-27 depend on claim 1 and acquire this same deficiency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 21 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, line 12, the claim recites the limitation "the motorist’s legal counsel" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Previously, the claim recites “available legal counsel” and “a legal counsel.”  It is unclear if this is referencing one of these previously recited elements.   
In claims 1, line 17, the phrasing of the claim renders it unclear as to what element is “further comprising instructions . . .”  Clarification is required.  
In claim 1, line 19, the claims recites “a first device.”  However, the claim previously recites “a first device” in line 5 and “the first device” in line 9.  This inconsistency renders the claim indefinite, as it is unclear whether these limitations are referring to the same element.  
All further dependent claims acquire this same deficiency.
In regard to claims 2-7, 9-11, 24-25, and 27, these claims recite “the device.”  However, claim 1 recites “a first device” and “a second device.”  Accordingly, it is unclear which device “the device” is referencing.  

Claim Rejections - 35 USC § 112(d)
Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 limits “the set of servers” to include “one or more servers.”  This does not further limit the claims because a set of servers by definition must include one or more servers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Distinguishable Subject Matter
The claims, as best understood, appear distinguishable over the prior art of record, but are rejected under 35 USC § 101 for being  directed to ineligible subject matter and under 35 USC 112 for ambiguous claim language and new matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallet, US 2020/0186707 A1 (Device having a mobile application to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a user)
Azim, US 2018/0336651 A1 (Transparency mobile legal assistance)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
11/14/2020


/SCOTT A ZARE/Primary Examiner, Art Unit 3649